DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stusack et al (U.S. Patent No. 4,640,167), hereinafter “Stusack”.
With respect to Claim 11, Stusack, Figure 1, teaches a strapping material dispenser comprising:  
a housing 11 configured to house a roll of strapping material; 
a trigger mechanism 22 extending from the housing 11 and configured to actuate in response to squeezing action by a user; 
a cutting mechanism 25 arranged in the housing 11 and configured to cut the strapping material in response to user actuation of the trigger mechanism 22; and  
an advancing wheel 14 positioned within the housing and having a portion of the advancing wheel 14 that extends beyond the housing to be contacted by a user, 
wherein the advancing wheel 14 is configured to contact strapping material from the roll of strapping material to advance the strapping material from the housing.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stusack as applied to Claim 11 above, and further in view of Lam et al (U.S. Patent Application Publication No. 2019/0256311), hereinafter “Lam”.
With respect to Claim 16, Stusack, Figure 1, teaches a strapping material dispenser comprising: 
a housing 11 configured to house a roll of strapping material 2; 
a cutting mechanism 25 arranged in the housing and configured to cut the strapping material 2;  
an advancing wheel 14 positioned within the housing and configured to contact strapping material from the roll of strapping material to advance the strapping material from the housing.
Stusack teaches all the elements of the dispenser except for a motor configured to actuate the advancing wheel to feed the strapping material from the housing.  
However, Lam, Figures 1-6, teaches a motor 46.
It would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Stusack with a motor, as taught by Lam, for the purpose of allowing a user to automatically dispense a set amount of material.  Further, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Stusack with a motor and digital control circuit because providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
With respect to Claim 17, Lam further teaches a digital control panel 70 and digital circuit 48 configured to control operation of the motor to control the feeding of strapping material from the housing.  
With respect to Claim 18, Lam further teaches a button 68 that permits a user to control to motor to feed strapping material from the housing.  
With respect to Claim 19, Lam further teaches wherein the digital control 70 permits a user to select a predetermined amount of strapping material to automatically advance from the dispenser.  
With respect to Claim 20, Lam further teaches a button (see buttons on panel 70 such as those near button 68) that causes the dispenser to automatically dispense the predetermined amount of strapping material in response to user activation of the button.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stusack as applied to Claim 11 above, and further in view of Foreman (U.S. Patent Application Publication No. 2017/0197803).
	With respect to Claim 12, Stusack is advanced above.
	Stusack teaches all the elements of the dispenser but it is unclear whether the dispenser of Stusack teaches a hinged door that opens to permit placement of the flexible strapping material within the housing.  
	However, Foreman, Figures 1-16, teaches a hinged door 108a that opens to permit placement of the flexible strapping material within the housing.
	It would have been obvious to one of ordinary skill in the art to provide Stusack with a hinged door, as taught by Foreman, for the purpose of securely fastening the cover to the housing without the need for extra fasteners.
With respect to Claim 13, Foreman further teaches a clip 138 and hole 148 arranged in the housing and door to retain the door in a closed position until the clip 138 is released from the hole 148.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stusack in view of Foreman as applied to Claims 11-13 above, and further in view of Reed (U.S. Patent No. 4,199,090).
  With respect to Claim 14, Stusack in view of Foreman are advanced above.
Stusack in view of Foreman teach all the elements of the dispenser except for a knob configured to fasten to the housing to retain the door in a closed position.  
However, Reed, Figures 1-16, teaches a knob (knot at opposing end of screw 26 – See Figure 9) that fastens to the housing to retain the door in a closed position
It would have been obvious to one of ordinary skill in the art to provide Stusack with a knob, as taught by Reed, for the purpose of facilitating the opening of the cover or enclosing panel.
Allowable Subject Matter
Claims 1-10 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. 
With respect to applicant’s remarks on page 11, first paragraph, regarding Claim 11, it is the applicant’s position that the claim requires that the trigger mechanism be configured to contact a user’s palm.  In the instant case, it is the examiner’s position that the claim reads of the Stusack reference as set forth because a user could place his finger on the trigger or turn the dispenser around to dispense using his palm to dispense material.
In response to applicant's argument on page 12 stating that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, the examiner only used the teaching of Lam to teach that it is known to use a motorized mechanism with digital controls in order to dispense material.  The dispenser of Stusack dispenses material.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Stusack with a motor and digital controls in order dispense a desired amount.  Further, the examiner did not use Lam to teach what material is being dispensed.  Stusack already teaches the dispensing of a strap.  The examiner only used the Lam reference to teach the motor and digital control.
With respect to applicant’s remarks on page 15 regarding the Foreman reference, it is the examiner’s position that the Foreman reference teaches a hinged mechanism.
With respect to applicant’s remarks on page 16 regarding the Reed reference, it is the examiner’s position that Reed teaches the know as explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654